Case 2:19-cr-00092-cr Document 24 Filed 11/14/19 Page 1of3

 

UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF VERMONT ZEISNOY 1G PH 3:51
UNITED STATES OF AMERICA ) CLERK
) _ BY
v. ) Criminal No. “BESUTY CLERS
) : ~
VERONICA LEWIS, ) VAS eR~A\
Defendant. )
SUPERSEDING INDICTMENT
The Grand Jury charges:
COUNT ONE
1. At all times material to this Superseding Indictment, Vermont Target Sports was

engaged in the commercial business of providing training in the proper and safe use of firearms,
and in the selling of firearm ammunition and firearms accessories, in interstate commerce, and
such industry affected interstate commerce.

2. On or about June 29, 2015, in the District of Vermont, defendant VERONICA
LEWIS, unlawfully obstructed, delayed, and affected, and attempted to obstruct, delay, and
affect, commerce, and the movement of articles and commodities in such commerce, by robbery,
in that defendant VERONICA LEWIS did unlawfully take and obtain personal property then in
the custody and control of D.M. on behalf of Vermont Target Sports, consisting of a Smith &
Wesson Model K-22 .22 caliber revolver, bearing serial number K299685 and multiple rounds of
.22 caliber ammunition, from the person of and in the presence of DM., an agent of Vermont
Target Sports, against his will, by means of actual force and violence.

(18 U.S.C. § 1951(a))
Case 2:19-cr-00092-cr Document 24 Filed 11/14/19 Page 2 of 3

COUNT TWO

On or about June 29, 2015, in the District of Vermont, defendant VERONICA LEWIS
did knowingly brandish, discharge, carry, and use a firearm, that is, a Smith & Wesson Model K-
22 .22 caliber revolver, during and in relation to a crime of violence for which she may be
prosecuted in a Court of the United States, that is, Interference with Commerce by Robbery, as

set forth in Count One.

(18 U.S.C. § 924(c)(1)(A))
Case 2:19-cr-00092-cr Document 24 Filed 11/14/19 Page 3 of 3

COUNT THREE
On or about June 29, 2015, in the District of Vermont, the defendant VERONICA
LEWIS, possessed, concealed, and stored a stolen firearm, to wit: a Smith & Wesson Model K-
22 .22 caliber revolver, bearing serial number K299685, which had been shipped and transported
in interstate commerce, knowing and having reasonable cause to believe that the firearm was

stolen.

(18 U.S.C. § 922(j))

A TRUE BILL

 

FOREPERSON

—_—*

 

CHRISTINA E. NOLAN (JAO)
United States Attorney
Burlington, Vermont

November 14, 2019
